DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 3, 7 through 12 and 15 through 17 continue to remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 18, 2021.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4 through 6, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,343,615 to Sono et al (hereinafter “Sono”) in view of U.S. Publication 2013/0193592 to Peil et al (hereinafter “Peil”).
Claim 1:  Sono discloses a method form producing an electric component carrier comprising:
arranging a conductive track arrangement (e.g. 24, 26, 27) in an initial state (e.g. in Fig. 7);
arranging a base plate (e.g. 25) which supports the conductive track arrangement (e.g. in forming slits 28, in Fig. 8);
partially coating the conductive track arrangement in the initial state with a compound (e.g. 21), wherein a free region [outside of 21] is left uncoated (e.g. col. 5, lines 55+); and
modifying the conductive track arrangement from the initial state (in Fig. 7) by arranging one or more separation points [e.g. along dotted lines in Fig. 10] into the free region of the conductive track arrangement [by stamping at dotted lines] depending upon a mode of operation when the electronic component carrier is in an operational state (e.g. col. 2, lines 45-50);
wherein the one or more separation points are arranged into the free region after the conductive track arrangement is partially coated (e.g. in Fig. 11); and
wherein the one or more separation points separate a first portion [e.g. left 26, 30] of the conductive track arrangement from a second portion [e.g. right 26, 30] of the conductive track arrangement, and the first and second portions are supported by the base plate (see Fig. 11).
With respect to the process steps being drawn to “automobile applications” (line 2 of Claim 1), these limitations recited in the preamble of the claims are intended use limitations and have not been given patentable weight since the body of the claims do not depend upon the preamble for completeness and the process steps are able to stand alone.  In re Hirao, 535 F.2d 67 190 USPQ 15 (CCPA 1976).
Claim 2:  Sono discloses the method according to claim 1, further comprising connecting the partially coated conductive track arrangement (e.g. 21), that is also equipped with the one or more separation points, to the base plate (e.g. attaching solder, col. 6, lines 40-45).
Claim 4:  Sono discloses the method according to claim 1, further comprising stamping the conductive track arrangement in the initial state out of a metal film (e.g. 24).
Claim 5:  Sono discloses the method according to claim 1, further comprising bending a respective one of the one or more separation points into the conductive track arrangement (e.g. col. 6, lines 40-41).
Claim 6:  Sono discloses the method according to claim 5, further comprising stamping the respective one of the one or more separation points is stamped free [at ends of leads], whereby the conductive track arrangement is completely cut through in a region [e.g. inside of dotted lines of Fig. 10] of the one or more separation points.
Claim 18:  Sono discloses the method according to claim 1, further comprising:
forming the one or more separation points as a plurality of separation points (e.g. at dotted lines in Fig. 10); and
selecting one or more stamps depending upon the mode of operation when the electronic component carrier is in the operational state (e.g. col. 6, lines 29-31).  Since Sono explicitly recites stamping, Sono inherently has a “stamping tool”.
Sono discloses that the compound that is partially coated can be a resin material as an encapsulant.  Sono does not state that the compound is a “casting” compound [as required in Claim 1].
Peil teaches that an encapsulant used to partially coat a conductive track arrangement can be a casting compound, e.g. UV-resistant silicone (¶ [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the compound of Sono for the casting compound of Peil, to achieve the same purpose of partially coating a conductive track arrangement with an art-recognized equivalent encapsulant.
With respect to Claim 20, it is clear in Figure 10 of Sono that the free region [anyone of leads 30 not covered by 21] is a region that is less in surface area, or far smaller, than a region cover by the conductive track arrangement [covered by 21].  The parameters of “between 10 percent and 30 percent” are considered to be effective variables to achieve a desired result through routine experimentation.  In re Aller, 220, F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Therefore, the limitations drawn to “between 10 percent and 30 percent” have not been given patentable weight or would have been an obvious improvement over Knecht through routine experimentation.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sono in view of Peil, as applied to Claim 1 above, and further in view of U.S. Publication 2009/0021921 to Jang et al (hereinafter “Jang”).
Sono, as modified by Peil, disclose the claimed manufacturing method as relied upon above in Claim 1.  The modified Sono method does not teach that the casting compound includes using plastic.
Jang discloses a method where a casting compound (e.g. 130, in Fig. 1C) that has the same purpose as an encapsulant and partially coats a conductive track arrangement (e.g. 116), can include using plastic (e.g. ¶ [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the casting compound of Sono and Peil by including a plastic, as taught by Jang, to achieve the very same purpose of partially coating a conductive track arrangement and its use as an encapsulant compound.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sono in view of Peil, as applied to Claims 1 and 18 above, and further in view of U.S. Patent 5,271,148 to Desrochers et al (hereinafter “Desrochers”).
Sono, as modified by Peil, disclose the claimed manufacturing method as relied upon above in Claims 1 and 18.  The modified Sono method does not teach that the separation points at different sites are simultaneously stamped within the free region.
Desrochers discloses a method of separation points of a conductive track arrangement (e.g. 54, in Fig. 5) are simultaneously stamped at different sites within a free region of the conductive track arrangement with punch heads 110 (e.g. col. 5, lines 20-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sono by simultaneously stamping the separation points, as taught by Desrochers, to form the separation points in a faster more efficient manufacturing process, compared to individually, one-by-one, stamping each separation point.
Response to Arguments
In regards to the merits of Knecht, the applicants’ arguments filed in the submission of July 14, 2022 have been fully considered, but are now moot because the new grounds of rejections do not rely on Knecht for any teaching or matter specifically challenged in the argument.
In regards to the merits of Sono, the applicant's arguments filed in the submission [on pages 9 and 10] have been fully considered, but have not been deemed to be found as persuasive. 
Applicant urges that Sono does not teach “modifying the conductive track…is partially coated” (lines 7-11 of Claim 1).  The examiner disagrees. The modification that Sono teaches is the stamping of the conductive track arrangement after the conductive track arrangement is partially coated (e.g. molding) with resin [as expressed above].  This modification of Sono does not include the slits (28) being formed, but the stamping that occurs after the coating/molding.  The formation of the slits is the arrangement of the base plate to support the conductive track arrangement.  Also, applicant is incorrect to say that the electronic component of Sono does not have an operational state.  It is clear that the electronic component of Sono has an operational state as a semiconductor device (col. 1, lines 7-12) and that all of the manufacturing steps that Sono performs depends on this mode of operation as a semiconductor device.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature IEEE Publication to Nomura et al, entitled “Press-Fit Connector for Automobile ECUs”, discloses a conductive track arrangement (in Fig. 8) specifically for automobile applications (see entire document).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896